Exhibit 10.1


CHANGE IN CONTROL SEVERANCE AGREEMENT
This Change in Control Severance Agreement (“Agreement”) is by and between
Babcock & Wilcox Enterprises, Inc. (the “Company”) and __________________
(“Executive”).
WHEREAS, (a) the Company considers it essential to the interests of the
Company’s stockholders to encourage the continued employment of key management
personnel, (b) the Board of Directors of the Company recognizes that the
possibility of a Change in Control (as defined in Exhibit A to this Agreement)
exists and that the uncertainty this raises may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders, and (c) in order to encourage the continued attention and
dedication of key management personnel, this Agreement is being entered into by
the Company and Executive;
WHEREAS, the Company and Executive previously entered into a Change in Control
Agreement, dated June 30, 2015 (the “Original Agreement”);
WHEREAS, the Company and Executive now wish to amend and restate the Original
Agreement to rename it, to clarify the terms of the Original Agreement in order
to reflect the original intent of the parties, and to provide Executive a new
benefit described below; and
WHEREAS, Executive acknowledges and agrees that this Agreement is supported by
good and valuable consideration in the form of continued employment by the
Company, the Company’s promises under this Agreement, and the new benefit
described below.
NOW, THEREFORE, in exchange for the premises and mutual covenants contained in
this Agreement, and other good and valid consideration, the receipt and
sufficiency of which are acknowledged, the Company and Executive agree as
follows:
1.
DEFINITIONS: Capitalized terms are defined in Exhibit A to this Agreement.

2.
SEVERANCE BENEFITS: If Executive experiences a Covered Termination he or she
will be entitled to the payments and benefits set forth below; provided that the
benefits described in Sections 2(b), (c), (d), (e) and (f) shall only be payable
if Executive executes a waiver and release prepared by the Company, which
releases the Company and its affiliates, directors, officers and other customary
persons from any claim or liability arising out of or related to Executive’s
employment with or termination of employment from the Company or any of its
affiliates (except for amounts to which Executive is legally entitled pursuant
to employee benefit plans, Executive’s right to enforce this Agreement and
rights to insurance coverage or indemnification) (the “Release”), which Release
is not revoked within the time period provided therein, and the executed Release
is delivered to the Company no later than forty-five (45) days after the Covered
Termination.



1



--------------------------------------------------------------------------------

Exhibit 10.1


(a)
Accrued Benefits. The Accrued Benefits, payable within sixty (60) days after the
effective date of the Covered Termination, or such earlier time as may be
required by applicable law.

(b)
SERP. As of the effective date of the Covered Termination, a fully vested and
non-forfeitable interest in Executive’s account balance in the SERP and
Restoration Plan (as applicable), payable in accordance with the terms of SERP
and/or Restoration Plan, as applicable.

(c)
Unvested Equity Awards. As of the effective date of the Covered Termination,
unless otherwise settled in accordance with the provisions of Section 4 of this
Agreement and the plans and agreements referred to therein, a fully vested and
non-forfeitable interest in any outstanding unvested equity awards granted on
Company Shares (“Equity Awards”), to be vested and, in the case of restricted
stock units, settled, in any such case within the 60th day after the effective
date of the Covered Termination; provided that no such Equity Award that is
subject to Code Section 409A will be paid on a date earlier than is provided in
the applicable Equity Award agreement to the extent necessary to avoid the
imposition of tax penalties pursuant to Code Section 409A; provided further that
any performance-based Equity Awards shall be settled with respect to the number
of Company Shares earned based on the target rate of performance applicable to
such award. In addition, any Equity Awards that are vested (including as a
result of the foregoing provision) options to purchase Company Shares that
Executive holds as of the date of his or her Covered Termination will remain
exercisable through the expiration of the original term of such option.

(d)
Severance Payment Based on Salary. An amount equal to [____] times the sum of
Executive’s (x) Salary plus (y) the product of (1) Salary and (2) Target Bonus
Percentage, paid in a lump sum in cash within sixty (60) days after the Covered
Termination.

(e)
Severance Payment Based on Bonus.

(1)
Covered Termination Performance Year. An amount equal to the product of (A) the
Salary and (B) the Target Bonus Percentage, with the product of (A) and (B)
prorated based on the number of days Executive was employed during the bonus
year in which Executive’s Covered Termination occurs, paid in a lump sum in cash
within sixty (60) days after the effective date of the Covered Termination.

(2)
Prior Performance Year. If a bonus for the prior calendar year has not been paid
under the Bonus Plan as of Executive’s effective date of the Covered



2



--------------------------------------------------------------------------------

Exhibit 10.1


Termination, then Executive will be entitled to the actual amount of the bonus
determined under the Bonus Plan for such prior calendar year (such amount to be
determined without the exercise of any downward discretion), paid in a lump sum
in cash at the same time such bonus is paid to other Bonus Plan participants.
(f)
Health Care Benefits. An amount equal to three (3) times the full annual cost
that would be payable by Executive for continuation of coverage for medical,
dental and vision benefits if elected by Executive for him/herself and his/her
eligible dependents under COBRA for the year in which Executive’s Covered
Termination occurs, paid in a lump sum in cash within sixty (60) days after the
Covered Termination. For purposes of clarity, the payment contemplated by this
Section 2(f) shall be paid to Executive irrespective of whether Executive elects
COBRA and Executive shall not be obligated to use such amounts for payment of
COBRA premiums (if so elected).

In no event shall the benefits provided for in Sections 2(a), (d), (e) and (f)
above or any payment provided for in (c) above that is not subject to Code
Section 409A be paid later than March 15th of the calendar year immediately
following the calendar year in which Executive’s Covered Termination Date
occurs. For the avoidance of doubt, in the event of a Covered Termination, in no
event shall Executive be eligible for or entitled to any other severance
payments or benefits under any other severance plan, program or policy
maintained by the Company or any of its Affiliates.
3.
LIMITATION ON PAYMENTS AND BENEFITS: Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the payments and benefits identified in the
last sentence of this Section 3 to be paid or provided under this Agreement will
be reduced to the minimum extent necessary (but in no event to less than zero)
so that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that no such reduction shall be
made if it is not thereby possible to eliminate all Excess Parachute Payments
under this Agreement; provided, however, that the foregoing reduction will be
made only if and to the extent that such reduction would result in an increase
in the aggregate payment and benefits to he provided, determined on an after-tax
basis (taking into account the excise tax imposed pursuant to Section 4999 of
the Code, or any successor provision thereto, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes). Whether requested by Executive or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence will be made at the expense of



3



--------------------------------------------------------------------------------

Exhibit 10.1


the Company by the Company’s independent accountants, which determination shall
take into account a reasonable compensation analysis of the value of services
provided or to be provided by Executive, including Executive’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant applicable to Executive (including, without limitation, those
contemplated by Sections 7, 8 and 9 of this Agreement).
The fact that Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 3 will not of itself limit or
otherwise affect any other rights of Executive other than pursuant to this
Agreement. In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 3, the Company will reduce Executive’s payment and/or benefits, to the
extent required, in the following order: (i) the lump sum payment provided under
Section 2(d); (ii) the lump sum payment provided under Section 2(e)(1); (iii)
the lump sum payment related to Health Care Benefits provided under Section
2(f); and (iv) the accelerated vesting of equity-based awards described in
Section 2(c).
4.
CHANGE IN CONTROL EQUITY-BASED BENEFITS: If a Change in Control occurs, any
benefits Executive may be entitled to with respect to any equity-based
compensation (including any Equity Awards) shall be determined in accordance
with the applicable plans and award agreements. In the event of any conflict
between the terms of any such plans or award agreement and Section 2(c) of this
Agreement, the terms of such plan or award agreement shall control to the extent
such plan or award agreement provides for accelerated vesting or settlement in
connection with a Change in Control (either upon the occurrence of such an event
or thereafter). For the avoidance of doubt, if any given equity-based
compensation award agreement is silent with respect to the effect of a Change in
Control and the plan pursuant to which any such award agreement is granted does
not contain provisions that would automatically apply to the given award, then
Section 2(c) of this Agreement shall control.

1.
ADDITIONAL BENEFIT: As consideration for Executive entering into this Agreement
and the amendment and restatement of the Original Agreement, the Company shall
make available to Executive at the Company’s expense one (1) airline club
membership in addition to that currently available to Executive beginning on the
date of this Agreement and ending on the earlier of (i) the last day of
Executive’s employment with the Company, or (ii) five (5) years after the date
of this Agreement.

2.
INTERNAL REVENUE CODE 409A:

(a)
Compliance. It is the intent of the parties that the provisions of this
Agreement either comply with Code Section 409A and the Treasury regulations and
guidance issued



4



--------------------------------------------------------------------------------

Exhibit 10.1


thereunder or that one or more elements of compensation or benefits be exempt
from Code Section 409A. Accordingly, the parties intend that this Agreement be
interpreted and operated in a manner consistent with such requirements in order
to avoid the application of penalty taxes under Code Section 409A to the extent
reasonably practicable. The Company shall neither cause nor permit: (i) any
payment, benefit or consideration to be substituted for a benefit that is
payable under this Agreement if such action would result in the failure of any
amount that is subject to Code Section 409A to comply with the applicable
requirements of Code Section 409A; or (ii) any adjustments to any equity
interest to be made in a manner that would result in the equity interest’s
becoming subject to Code Section 409A unless, after such adjustment, the equity
interest is in compliance with the requirements of Code Section 409A to the
extent applicable. A Covered Termination shall constitute an “involuntary
separation from service” for purposes of Code Section 409A.
(b)
Waiting Period for Specified Employees. Notwithstanding any provision of this
Agreement to the contrary, if Executive is a “Specified Employee” (as that term
is defined in Code Section 409A) as of Executive’s Covered Termination Date,
then any amounts or benefits which are payable under this Agreement upon
Executive’s “Separation from Service” (within the meaning of Code Section 409A),
which are subject to the provisions of Code Section 409A and not otherwise
exempt under Code Section 409A, and would otherwise be payable during the first
six-month period following such Separation from Service, shall be paid on the
first business day that (i) is at least six months after the date after
Executive’s Covered Termination Date or (ii) follows Executive’s date of death,
if earlier (the “Waiting Period”). The benefits in Sections 2(a), (d), (e) and
(f) and certain of the benefits in Section 2(c) are intended to be exempt from
Code Section 409A under the “short-term deferral exemption” and thus the Waiting
Period is not intended to apply to such benefits.

3.
CONFIDENTIALITY AND NON-DISCLOSURE: Executive acknowledges that pursuant to this
Agreement, the Company agrees to provide to him or her Confidential Information
and has previously provided him or her other such Confidential Information. In
return for this and other consideration, provided under this Agreement,
Executive agrees that he/she will not, while employed by the Company or any
Affiliate and thereafter, disclose or make available to any other person or
entity, or use for his or her own personal gain, any Confidential Information,
except for such disclosures as required in the performance of his or her duties
hereunder as may otherwise be required by law or legal process (in which case
Executive shall notify the Company of such legal or judicial proceeding as soon
as practicable following his or her receipt of notice of such a proceeding, and
permit the Company to seek to protect its interests and information).



5



--------------------------------------------------------------------------------

Exhibit 10.1


4.
RETURN OF PROPERTY: Executive agrees that at the time of leaving his or her
employ with the Company or an Affiliate, he/she will deliver to the Company (and
will not keep in his or her possession, recreate or deliver to anyone else) all
Confidential Information as well as all other devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its Affiliates, regardless of whether
such items were prepared by Executive.

5.
NON-SOLICITATION AND NON-COMPETITION:

(a)
For consideration provided under this Agreement, including, but not limited to
the Company’s agreement to provide Executive with Confidential Information
regarding the Company and its respective businesses, Executive agrees that while
employed by the Company or an Affiliate and for [___] months following a
Separation from Service during the term of this Agreement he/she shall not,
without the prior written consent of the General Counsel, directly or
indirectly, (i) hire or induce, entice or solicit (or attempt to induce, entice
or solicit) any employee of the Company or any of its Affiliates or ventures to
leave the employment of the Company or any of its Affiliates or ventures or (ii)
solicit or attempt to solicit the business of any customer or acquisition
prospect of the Company or any of its Affiliates or ventures with whom Executive
had any actual contact or Confidential Information about, in any such case while
employed by the Company or an Affiliate.

(b)
Additionally, for consideration provided under this Agreement, including, but
not limited to the Company’s agreement to provide Executive with Confidential
Information regarding the Company and its respective businesses, Executive
agrees that while employed by the Company or an Affiliate and for [____] months
following a Covered Termination he/she will not, without the prior written
consent of the Company, acting alone or in conjunction with others, either
directly or indirectly, engage in any business that is in competition with the
Company or an Affiliate or accept employment with or render services at a
comparable level of responsibility to such a business as an officer, agent,
employee, independent contractor or consultant, or otherwise engage in
activities that are in competition with the Company or an Affiliate.

(c)
The restrictions contained in this Section 9 are limited to areas or territories
within the United States and in any foreign country in which the Company or an
Affiliate engages (or has definite plans to engage) in operations or the
marketing of its products or services at the time of Executive’s Separation from
Service.



6



--------------------------------------------------------------------------------

Exhibit 10.1


(d)
Executive acknowledges that these restrictive covenants under this Agreement,
for which Executive received valuable consideration from the Company as provided
in this Agreement, including, but not limited to the Company’s agreement to
provide Executive with Confidential Information regarding the Company and its
respective businesses, are ancillary to otherwise enforceable provisions of this
Agreement, that the consideration provided by the Company gives rise to the
interest of each of the Company in restraining Executive from competing and that
the restrictive covenants are designed to enforce Executive’s consideration or
return promises under this Agreement. Additionally, Executive acknowledges that
these restrictive covenants contain limitations as to time, geographical area,
and scope of activity to be restrained that are reasonable and do not impose a
greater restraint than is necessary to protect the goodwill or other legitimate
business interests of the Company, including, but not limited to, the Company’s
need to protect its Confidential Information. Executive further acknowledges
that a violation on Executive’s part of any of the restrictive covenants
contained in Section 7 or this Section 9 of this Agreement would cause
immeasurable and irreparable damage to the Company. Accordingly, Executive
agrees that, in addition to any other remedy the Company may have for any such
violation: (1) the Company shall be entitled to injunctive relief in any court
of competent jurisdiction for any actual or threatened violation of any such
covenant in addition to any other remedies it may have; and (2) in addition, if
the General Counsel of the Company (or other similarly situated senior executive
of the Company) reasonably and in good faith determines that Executive has
materially breached any of these restrictive covenants contained in this Section
9 of the Agreement during the applicable period in which they are in effect,
after written notice to Executive of such determination and a ten (10) day
opportunity to cure such breach (if the General Counsel determines in good faith
that such breach is curable), if such breach is not so cured to the reasonable
satisfaction of the General Counsel, then Executive shall be required to
promptly repay all net after-tax cash amounts previously paid under this
Agreement to Executive, and Executive shall forfeit any Equity Awards he or she
may then hold.

6.
NOTICES: For purposes of this Agreement, notices and all other communications
must be in writing and will be deemed to have been given when personally
delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to Company: Babcock &Wilcox Enterprises, Inc.
13024 Ballantyne Corporate Place, Suite 700
Charlotte, NC 28277
Attn: General Counsel


7



--------------------------------------------------------------------------------

Exhibit 10.1


If to Executive: [Executive Address]


or to such other address as either party may furnish to the other in writing in
accordance with this Section.
7.
APPLICABLE LAW AND EXCLUSIVE VENUE: The validity, interpretation, construction
and performance of this Agreement will be governed by and construed in
accordance with the substantive laws of the State of Delaware, but without
giving effect to the principles of conflict of laws of such State.

8.
SEVERABILITY: If any provision of this Agreement is determined to be invalid or
unenforceable (including for the avoidance of doubt any provision (or portion
thereof) of Section 7, 8 or 9 of this Agreement), then the invalidity or
unenforceability of that provision will not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
will remain in full force and effect.

9.
WITHHOLDING OF TAXES: The Company may withhold from any payments under this
Agreement all federal, state, local or other taxes as may be required pursuant
to any law or governmental regulation or ruling. Executive acknowledges that
other than the Company’s obligation to withhold and remit applicable income
and/or employment taxes and pay its share of any applicable payroll taxes,
Executive is solely responsible for any and all taxes, interest and penalties
that may be imposed with respect to the payments and benefits provided under
this Agreement (including and without limitation, any taxes imposed pursuant to
Code Section 409A or the application of Code Sections 280G and 4999).

10.
NO ASSIGNMENT; SUCCESSORS: Executive’s right to receive payments or benefits
under this Agreement will not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 14 the Company will have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement inures to
the benefit of and is enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

This Agreement is binding upon and inures to the benefit of the Company and its
successors and assigns (including, without limitation, any company into or with
which the Company may merge or consolidate and any Successor).


8



--------------------------------------------------------------------------------

Exhibit 10.1


11.
NUMBER AND GENDER: Wherever appropriate herein, words used in the singular will
include the plural, the plural will include the singular, and the masculine
gender will include the feminine gender.

12.
CONFLICTS: This Agreement constitutes the entire understanding of the parties
with respect to its subject matter and supersedes any other agreement or other
understanding, whether oral or written, express or implied, between them
concerning, related to or otherwise in connection with, the subject matter
hereof; provided, that if Executive is a party to a Restructuring Transaction
Retention Agreement, the terms of such agreement shall continue to apply if
Executive experiences a Separation from Service prior to the occurrence of a
Change in Control during the term of such agreement, as provided thereunder.

13.
AMENDMENT AND WAIVER: No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board.

No waiver by any party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by any other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.
14.
COUNTERPARTS: This Agreement may be executed in several counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

15.
TERM: The effective date of this Agreement shall commence on June 30, 2015
(“Effective Date”) and shall end on the earlier of (a) subject to extension in
order to give effect to the notice and cure provisions contained in the
definition of Good Reason, the second anniversary of the date a Change in
Control occurs, or (b) the date on which Executive experiences a Separation from
Service under circumstances that do not constitute a Covered Termination;
provided that terms of this Agreement which must survive the termination this
Agreement in order to be effectuated (including the provisions of Sections 2, 3,
7, 8 and 9) will survive.

16.
EFFECT ON ORIGINAL AGREEMENT: This Agreement shall replace and supersede the
Original Agreement, which shall be terminated and be of no force or effect.
Executive shall not be entitled to any payments or benefits pursuant to such
Original Agreement.



9



--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS, WHEREOF, the parties have executed this Agreement as of the ____ day
of _________________, 20___.
COMPANY
By:                        
Name:    E. James Ferland
Title:    Chairman and Chief Executive Officer
EXECUTIVE
By:                        
Name:

EXHIBIT A
DEFINITIONS
The following terms have the meanings set forth below.
“Accrued Benefits” shall mean:
i.
Any portion of Executive’s Salary earned through the Covered Termination Date
and not yet paid;

ii
Reimbursement for any and all amounts advanced in connection with Executive’s
employment for reasonable and necessary expenses incurred by Executive through
the date of the Covered Termination Date in accordance with the Company’s
policies and procedures on reimbursement of expenses;

iii
Any earned vacation pay not theretofore used or paid in accordance with the
Company’s policy for payment of earned and unused vacation time;

iv
If Executive participates in the Company’s financial planning program as of the
date a Change in Control occurs, financial planning services through AYCO (or a
successor) until the earlier of June 30 of the calendar year following the
calendar year in which a Covered Termination occurs or the date such program
terminates for all similarly situated employees; and

v.
All other payments and benefits to which Executive may be entitled under the
terms of any applicable compensation arrangement or benefit plan or program of
the Company that do not specify the time of distribution; provided that Accrued
Benefits shall not include any entitlement to severance under any severance plan
or policy of the Company.

“Affiliate” means an Affiliate of the Company within the meaning of Rule 12b-2
promulgated under Section 12 of the Exchange Act.
“Board” means the Board of Directors of the Company.
“Bonus Plan” means the Company’s Executive Incentive Compensation Plan or the
Company’s Management Incentive Compensation Plan, as applicable to Executive, or
any successor plan thereto.
“Cause” means
i.
the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company or an Affiliate (occasioned by reason other
than physical or mental illness or disability of Executive) after a written
demand for substantial performance is delivered to Executive by the Compensation
Committee of the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Compensation Committee of the
Board or the Chief Executive Officer believes that Executive has not
substantially performed his or her duties, after which Executive shall have
thirty days to defend or remedy such failure to substantially perform his or her
duties;

ii.
the willful engaging by Executive in illegal conduct or gross misconduct which
is materially and demonstrably injurious to the Company; or

iii.
the conviction of Executive with no further possibility of appeal for, or plea
of guilty or nolo contendere by Executive to, any felony.

The cessation of employment of Executive under subparagraph (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the
Compensation Committee of the Board of Directors of the Company at a meeting of
such Committee called and held for such purpose (after reasonable notice is
provided to Executive and he is given an opportunity, together with his or her
counsel, to be heard before such Committee), finding that, in the good faith
opinion of such Committee, Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.
A “Change in Control” will be deemed to have occurred upon the occurrence of any
of the following:
(a)
30% Ownership Change: Any Person, other than an ERISA-regulated pension plan
established by the Company or an Affiliate, makes an acquisition of Outstanding
Voting Stock and is, immediately thereafter, the beneficial owner of 30% or more
of the then Outstanding Voting Stock, unless such acquisition is made directly
from the Company in a transaction approved by a majority of the Incumbent
Directors; or any group is formed that is the beneficial owner of 30% or more of
the Outstanding Voting Stock (other than a group formation for the purpose of
making an acquisition directly from the Company and approved (prior to such
group formation) by a majority of the Incumbent Directors); or

(b)
Board Majority Change: Individuals who are Incumbent Directors cease for any
reason to constitute a majority of the members of the Board; or

(c)
Major Mergers and Acquisitions: Consummation of a Business Combination unless,
immediately following such Business Combination, (i) all or substantially all of
the individuals and entities that were the beneficial owners of the Outstanding
Voting Stock immediately before such Business Combination beneficially own,
directly or indirectly, more than 51% of the then outstanding shares of voting
stock of the parent corporation resulting from such Business Combination in
substantially the same relative proportions as their ownership, immediately
before such Business Combination, of the Outstanding Voting Stock, (ii) if the
Business Combination involves the issuance or payment by the Company of
consideration to another entity or its shareholders, the total fair market value
of such consideration plus the principal amount of the consolidated long-term
debt of the entity or business being acquired (in each case, determined as of
the date of consummation of such Business Combination by a majority of the
Incumbent Directors) does not exceed 50% of the sum of the fair market value of
the Outstanding Voting Stock plus the principal amount of the Company’s
consolidated long-term debt (in each case, determined immediately before such
consummation by a majority of the Incumbent Directors), (iii) no Person (other
than any corporation resulting from such Business Combination) beneficially
owns, directly or indirectly, 30% or more of the then outstanding shares of
voting stock of the parent corporation resulting from such Business Combination
and (iv) a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were Incumbent Directors of
the Company immediately before consummation of such Business Combination; or

(d)
Major Asset Dispositions: Consummation of a Major Asset Disposition unless,
immediately following such Major Asset Disposition, (i) individuals and entities
that were beneficial owners of the Outstanding Voting Stock immediately before
such Major Asset Disposition beneficially own, directly or indirectly, more than
70% of the then outstanding shares of voting stock of the Company (if it
continues to exist) and of the entity that acquires the largest portion of such
assets (or the entity, if any, that owns a majority of the outstanding voting
stock of such acquiring entity) and (ii) a majority of the members of the Board
(if it continues to exist) and of the entity that acquires the largest portion
of such assets (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity) were Incumbent Directors of the Company
immediately before consummation of such Major Asset Disposition.

For purposes of the definition of a “Change in Control”,
(1)    “Person” means an individual, entity or group;
(2)
“group” is used as it is defined for purposes of Section 13(d)(3) of the
Exchange Act;

(3)
“beneficial owner” is used as it is defined for purposes of Rule 13d-3 under the
Exchange Act;

(4)
“Outstanding Voting Stock” means outstanding voting securities of the Company
entitled to vote generally in the election of directors; and any specified
percentage or portion of the Outstanding Voting Stock (or of other voting stock)
is determined based on the combined voting power of such securities;

(5)
“Incumbent Director” means a member of the board of directors of the Company (x)
who was a director of the Company on the Effective Date of this Agreement or (y)
who becomes a member of the board of directors after such date and whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of a majority of the Incumbent Directors at the time of such election
or nomination, except that any such director will not be deemed an Incumbent
Director if his or her initial assumption of office occurs as a result of an
actual or threatened election contest or other actual or threatened solicitation
of proxies by or on behalf of a Person other than the Board;

(6)
“Business Combination” means

(x)
a merger or consolidation involving the Company or its stock, or

(y)
an acquisition by the Company, directly or through one or more Subsidiaries, of
another entity or its stock or assets;

(7)
“parent corporation resulting from a Business Combination” means the Company if
its stock is not acquired or converted in the Business Combination and otherwise
means the entity which as a result of such Business Combination owns the Company
or all or substantially all the Company’s assets either directly or through one
or more Subsidiaries; and

(8)
“Major Asset Disposition” means the sale or other disposition in one transaction
or a series of related transactions of 70% or more of the assets of the Company
and its Subsidiaries on a consolidated basis; and any specified percentage or
portion of the assets of the Company will be based on fair market value, as
determined by a majority of the Incumbent Directors.

For purposes of clarity, the transaction consummated on or about July 1, 2015
pursuant to which the Company spun-off from its former parent company (The
Babcock & Wilcox Company) pursuant to the Master Separation Agreement between
The Babcock & Wilcox Company and Babcock & Wilcox Enterprises, Inc., dated as of
June 8, 2015 was not and shall not for any purpose hereunder be deemed to
constitute a Change in Control.
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986 (and
any successor legislation thereto).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means Babcock & Wilcox Enterprises, Inc., and, except for purposes of
determining whether a Change in Control has occurred, any successor entity
thereto.
“Company Shares” means shares of common stock of the Company (or any successor
entity thereto).
“Confidential Information” means any and all information, data and knowledge
that has been created, discovered, developed or otherwise become known to the
Company or any of its Affiliates or in which property rights have been assigned
or otherwise conveyed to the Company or any of its Affiliates, which
information, data or knowledge has commercial value in the business in which the
Company or any of its Affiliates or ventures is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement. By way of illustration, but not
limitation, Confidential Information includes business trade secrets, secrets
concerning the Company’s or any of its Affiliate’s plans and strategies,
nonpublic information concerning material market opportunities, technical trade
secrets, processes, formulas, know-how, improvements, discoveries, developments,
designs, inventions, techniques, marketing plans, manuals, records of research,
reports, memoranda, computer software, strategies, forecasts, new products,
unpublished financial information, projections, licenses, prices, costs, and
employee, customer and supplier lists.
“Covered Termination” means, at or within the twenty-four (24) months
immediately following a Change in Control and during the term of this Agreement
(the “Protection Period”), there occurs a termination of Executive’s employment
(such that Executive ceases to be employed by the Company or an Affiliate) that
is a “Separation from Service” (as defined in Code Section 409A and the Treasury
regulations and guidance issued thereunder) (i) by the Company or an Affiliate
for a reason other than Cause or other than Executive’s Disability or (ii) by
Executive for Good Reason (in either case, not including Executive’s death).
“Disability” means circumstances which would qualify Executive for long term
disability benefits under the Company’s Long Term Disability Plan, whether or
not Executive is covered under such plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Good Reason” means any one or more of the following events which occurs during
the Protection Period:
(a)
a material diminution in the duties or responsibilities of Executive from those
applicable immediately before the date on which a Change in Control occurs;

(b)
a material reduction in Executive’s annual rate of base salary or target bonus
as in effect on the Change in Control or as either of the same may be increased
from time to time thereafter;

(c)
a material reduction in the amount of Executive’s annual target long-term
incentive compensation opportunity (whether payable in cash, Company Shares or a
combination thereof) as in effect on the Change in Control or as the same may be
increased from time to time thereafter, unless such material reduction applies
to all similarly situated executives of the Company and the parent corporation
resulting from the Business Combination; and provided that for the avoidance of
doubt, a material reduction of such annual target long-term incentive
compensation opportunity shall not be deemed to occur if such opportunity
becomes payable solely in cash;

or
(d)
a change in the location of Executive’s principal place of employment with the
Company by more than 50 miles from the location where Executive was principally
employed immediately before the Change in Control without Executive’s consent.

If any of the events described above occurs prior to the second anniversary of a
Change in Control (an “Event”), Executive shall give the Company written notice
(the “Executive Notice”) within sixty (60) days following Executive’s knowledge
of an Event that Executive intends to terminate employment as a result. The
Company shall have thirty (30) days following receipt of Executive Notice in
which to cure the Event. If the Company does not take such action within that
time, the Event shall constitute Good Reason. If Executive does not provide
Executive Notice within sixty (60) days as required above then the Event shall
not constitute Good Reason, and thereafter, for purposes of determining whether
Executive has Good Reason, Executive’s terms and conditions of employment after
the occurrence of the Event shall be substituted for those terms and conditions
of Executive’s employment in effect immediately prior to the Change in Control.
“Restoration Plan” means the Babcock & Wilcox Enterprises, Inc. Defined
Contribution Restoration Plan, as in effect on the Change in Control, and as may
be subsequently amended, modified or replaced.
“Restructuring Transaction Retention Agreement” means a Restructuring
Transaction Retention Agreement by and between Executive and The Babcock &
Wilcox Company dated as of November 5, 2014, which agreement has been assumed by
the Company in connection with the spinoff and as may be subsequently amended,
modified or replaced.
“Salary” means Executive’s annual rate of base salary as in effect immediately
before the Change in Control or, if higher, in effect immediately before the
first Event constituting Good Reason.
“SERP” means the Babcock & Wilcox Enterprises, Inc. Supplemental Executive
Retirement Plan, as in effect on the Change in Control, and as may be
subsequently amended, modified or replaced.
“Subsidiary” means every corporation, limited liability company, partnership or
other entity of which 50% or more of the total combined voting power of all
classes of voting securities or other equity interests is owned, directly or
indirectly, by Babcock & Wilcox Enterprises, Inc.
“Target Bonus Percentage” means the percentage applicable to Executive to
determine Executive’s target incentive award opportunity under the Bonus Plan
applicable to Executive as in effect immediately before the Covered Termination
or, if higher, immediately before the first Event constituting Good Reason.
 


10

